Name: Commission Regulation (EEC) No 831/84 of 30 March 1984 fixing the aid for cotton
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 88 /40 Official Journal of the European Communities 31 . 3 . 84 COMMISSION REGULATION (EEC) No 831 /84 of 30 March 1984 fixing the aid for cotton to the information at present available to the Commis ­ sion that the amount of the aid at present in force should be altered as shown in Article 1 to this Regula ­ tion , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular paragraphs 3 and 10 of Protocol 4 thereto , Having regard to Council Regulation (EEC) No 2169/81 of 27 July 1981 laying down the general rules for the system of aid for cotton ('), as amended by Regulation (EEC) No 1 982/82 (2), and in particular Article 5 ( 1 ) thereof , Whereas the amount of the additional aid referred to in Article 5(1 ) of Regulation (EEC) No 2169/81 was fixed by Regulation (EEC) No 2156/83 ( 3), as last amended by Regulation (EEC) No 612/84 (4) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 2156/83 Article 1 The aid for unginned cotton referred to in Article 5 of Regulation (EEC) No 2169/ 81 shall be 24,389 ECU per 100 kilograms . Article 2 This Regulation shall enter into force on 1 April 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 March 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 21 I , 31 . 7 . 1981 , p. 2 . ( 2) OJ No L 215 , 23 . 7 . 1982 , p. 5 . (-') OJ No L 206, 30 . 7 . 1983 , p. 45 . O OJ No L 67 , 9 . 3 . 1984 , p. 42 .